United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Covington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2125
Issued: June 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 29, 2008 appellant timely appealed a June 27, 2008 merit decision of the Office
of Workers’ Compensation Programs denying his claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained a right shoulder condition as
a consequence of his employment conditions.
FACTUAL HISTORY
The Office accepted that appellant, then a 41-year-old letter carrier, sustained a lumbar
strain, aggravation of degenerative disc disease and depressive disorder as a result of his June 28,
1

The Board notes that the Office issued a notice of proposed termination on July 24, 2008. As no final decision
was issued on this matter prior to the filing of the appeal on July 29, 2008, the Board has no jurisdiction over this
matter. See 20 C.F.R. § 501.2(c).

1984 work injury when he slipped and fell down seven steps. He stopped work on
September 19, 1990 and has not returned. Appellant was placed on the periodic compensation
rolls and is in receipt of medical and compensation benefits for disability for this injury.
On February 28 and August 20, 2006 appellant filed a notice of recurrence, Form CA-2a,
claiming that he sustained a consequential injury to the right shoulder when his leg gave way.
He indicated that the pain from his back condition travels to his legs, which then become weak
and give way causing him to fall. In his first notice of recurrence, appellant stated his recurrence
commenced February 8, 2006. Medical records dated February 24, 2006 from St. Elizabeth
Medical Center Emergency Department indicated that appellant sustained a right shoulder strain
when he fell from chronic back pain.
In a May 17, 2006 report, Dr. Gary A. Shearer, a Board-certified family practitioner,
stated that appellant fell on or about February 16, 2006 and injured his right shoulder as a result
of his legs going out, which was a result of his low back condition. He indicated that appellant
went to the emergency room one week later as he hit his right shoulder on a landscaping rock.
Dr. Shearer advised that appellant was seen in the office on March 28, 2006 and had extreme
amount of difficulty raising his right shoulder. He opined that appellant had a rotator cuff tear as
a result of his legs going out, which was the result of his low back condition. Copies of a
February 24, 2006 x-ray and an August 23, 2006 magnetic resonance imaging (MRI) scan of the
right shoulder were also provided. In a June 5, 2006 report, Dr. Shearer continued to opine that
appellant’s accepted injury-related conditions were medically present and totally and
permanently disabled him.
In a July 5, 2006 letter, the Office found that the current medical evidence was
insufficient to show causal relationship between appellant’s accepted injury-related conditions
and the current problems with the right shoulder. Appellant was requested to submit additional
factual and medical evidence within 30 days of the Office’s letter. No further evidence was
received.
By decision dated September 12, 2006, the Office denied the claim for the claimed
consequential injury to the right shoulder on the grounds that the evidence was insufficient to
establish that the right shoulder condition was causally related to the 1984 employment injury.
Appellant disagreed with the Office’s decision and requested a hearing before an Office hearing
representative. By decision dated June 15, 2007, the Office hearing representative set aside the
September 12, 2006 decision. The case was remanded to the Office to determine whether
appellant’s fall was a result of the accepted work-related back condition and whether the
aggravation of lumbar degenerative disc disease was ongoing or appellant’s current back
condition was the natural progression of lumbar degenerative disc disease.
To determine whether appellant’s February 2006 fall was related to his accepted
conditions of lumbar strain and aggravation of degenerative disc disease, the Office referred him,
along with the case record and a list of questions, to Dr. Edward Gregory Fisher, a Boardcertified orthopedic surgeon, for a second opinion evaluation. In a September 7, 2007 report,
Dr. Fisher reviewed available medical records and examined appellant. He opined that the
shoulder injury was not related to the accepted conditions. Dr. Fisher noted that while the
medical notes received from appellant noted “weakness in the legs,” such notes failed to

2

demonstrate muscle loss, muscle atrophy or lack of strength in either leg. He stated that his
examination of appellant did not show any muscle weakness, muscle loss or a lack of muscle
strength over the lower extremities and there was no muscle atrophy of the thigh or calf muscles.
Motor strength over the thigh and calf muscles was 5/5 bilaterally with no apparent muscle
weakness or muscle loss and no evidence of a drop foot bilaterally. Straight leg raising
bilaterally up to 80 degrees caused back pain with no thigh or leg pain over the lower
extremities. Dr. Fisher stated that there was a lack of objective findings to show a causal
relationship between the accepted conditions to the shoulder injury. Thus, he concluded that the
fall which occurred in February 2006 was not due to the low back condition but was simply a fall
which was due to a nonwork-related condition. Dr. Fisher further opined that appellant’s current
back condition was due to the natural aging process and not due to the aggravation of the
degenerative condition stemming from injuries almost 20 years ago. He explained that appellant
had not worked since 1990 and the increased symptoms over the last few years were due to the
natural progression of the disease.
By decision dated October 3, 2007, the Office denied appellant’s claim on the basis that
the medical evidence did not establish a consequential injury related to the accepted conditions.
It accorded determinative weight to the opinion of Dr. Fisher, the Office referral physician.
Appellant, through his attorney, requested a telephonic hearing, which was held
April 15, 2008. He submitted reports from Dr. John W. Gilbert, a Board-certified neurologist,
dated December 4, 2007 and January 21, February 14, April 1 and May 27, 2008 concerning
possible surgical procedures to the low back. In an April 1, 2008 medical note, Dr. Gilbert
opined that appellant was totally disabled from his 1984 and 19892 work injuries and required
back surgery. In a February 11, 2008 report, Dr. Mark A. Toennis, a psychologist, discussed
appellant’s ongoing depressive condition.
In a May 25, 2008 report, Dr. Shearer opined that appellant continued to have chronic
lumbar spondylolysis with compression of nerve root, chronic lumbar myositis, chronic
sacroiliitis, chronic lumbar strain and chronic lumbar discogenic pain with probable internal disc
disruption as a result of his back injury. He opined that appellant reached maximum medical
improvement on September 4, 1990 and was permanently totally disabled.
Also of record were March 18, 2008 lumbar and thoracic MRI scan reports, which noted
various diagnoses of the lumbar spine; an October 25, 1993 work restriction evaluation form
from Dr. Raul Florez, a Board-certified orthopedic surgeon; and a July 13, 1995 letter from the
Office of Personnel Management approving appellant’s application for disability retirement.
By decision dated June 27, 2008, an Office hearing representative affirmed the Office’s
October 3, 2007 decision. The hearing representative found that appellant had not established a
recurrence of disability or a consequential condition due to his accepted conditions.

2

Appellant claimed a December 11, 1989 recurrence of disability that the Office accepted for a lumbar strain.

3

LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provides that a recurrence of disability means
an inability to work after an employee has returned to work caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.3
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.4
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.5 With respect to consequential injuries, the Board has stated that, where an
injury is sustained as a consequence of an impairment residual to an employment injury, the new
or second injury, even though nonemployment related, is deemed, because of the chain of
causation to arise out of and in the course of employment and is compensable.6 However, a
claimant bears the burden of proof to establish his claim for a consequential injury and as part of
this burden, must present rationalized medical opinion evidence, based on a complete factual and
medical background showing causal relationship. Rationalized medical evidence is evidence
which relates a work incident or factors of employment to a claimant’s condition, with stated
reasons of a physician.7 Such opinion of the physician must be one of reasonable medical
certainty and must be supported by medical reasoning explaining the nature of the relationship
between the diagnosed condition and the employment.8
ANALYSIS
The Office accepted that appellant’s June 28, 1984 work injury resulted in lumbar strain,
aggravation of degenerative disc disease and depressive disorder. Appellant filed a recurrence of
disability claim on February 28 and August 20, 2006 claiming a recurrence on February 8, 2006
and a consequential injury to the right shoulder when his leg gave way due to pain arising from
his back. The Board initially notes that the Office hearing representative analyzed the claim, in
part, as one for a recurrence of disability in addition to addressing whether appellant established
a consequential injury as employment related. As noted, the Office’s regulations provide that a
recurrence of disability means an inability to work after an employee has returned to work. The
record reflects that appellant has not worked since September 1990 and has been and is in receipt
of medical and compensation benefits. Thus, his claim does not fit into the definition of a
3

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

4

Albert F. Ranieri, 55 ECAB 598 (2004).

5

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

6

Kathy A. Kelley, 55 ECAB 206 (2004).

7

Charles W. Downey, 54 ECAB 421 (2003).

8

Leslie C. Moore, 52 ECAB 132 (2000).

4

recurrence of disability. Instead, the evidence indicates that appellant is seeking to have his right
shoulder condition accepted as a consequential injury. Accordingly, the issue in this case
concerns whether appellant established a consequential injury as a result of his accepted
employment injuries.
Appellant, however, has not met his burden of proof as he did not submit sufficient
medical evidence to establish a consequential relationship between his diagnosed right shoulder
condition and his accepted work injuries. He has failed to demonstrate how his right shoulder
condition arose as a natural consequence of his accepted injuries of lumbar strain and
aggravation of degenerative disc disease rather than as a result of an intervening cause.
The Office sought to further develop the matter by referring appellant to Dr. Fisher. In
his September 6, 2007 report, Dr. Fisher found that appellant had no evidence or objective
findings to show a causal relationship between the accepted work-related conditions and the
shoulder injury of February 2006. Specifically, he noted that while the medical notes received
from appellant indicated “weakness in the legs,” such notes failed to demonstrate muscle loss,
muscle atrophy or lack of strength in either leg. Dr. Fisher further found that appellant had a
normal examination, with no muscle weakness, muscle loss or a lack of muscle strength over the
lower extremities or muscle atrophy over the thigh muscles or calf muscles. Thus, he concluded
that the fall which occurred in February 2006 was not due to the low back condition but was
simply a fall which was due to a nonwork-related condition. Dr. Fisher further opined that
appellant’s current back condition was due to the natural aging process and not due to the
aggravation of the degenerative condition stemming from injuries almost 20 years ago. He
explained that appellant had not worked since 1990 and the increased symptoms over the last
few years were due to the natural progression of the disease.
The treatment reports from Drs. Shearer and Gilbert indicate various diagnoses of the
lumbar spine; however, such reports fail to offer a rationalized medical opinion explaining causal
relationship between appellant’s leg giving away to cause a fall and result in a shoulder injury.
Medical reports not containing rationale on causal relation are entitled to little probative value
and are generally insufficient to meet appellant’s burden of proof.9 For example, Dr. Shear, on
May 17, 2006, stated that appellant injured his right shoulder on about February 16, 2006 as a
result of his legs going out that was due to his low back condition. However, he did not provide
medical rationale explaining the reasons why the legs giving away would be a direct and natural
result of the accepted lumbar strain and aggravation of degenerative disc disease rather than an
independent intervening cause or other nonwork-related condition.
The other medical evidence of record, including diagnostic studies of March 18, 2008
and an October 25, 1993 work restriction evaluation form from Dr. Florez provide no opinion on
the issue of causal relationship and are insufficient to establish appellant’s claim. Dr. Toennis’
February 11, 2008 report addressing appellant’s emotional condition does not provide any
support for a consequential injury.
The Office additionally received a July 13, 1995 letter from the Office of Personnel
Management approving appellant’s application for disability retirement. However, the Board
9

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

5

has noted that findings of other government agencies are not dispositive with regard to questions
arising under the Federal Employees’ Compensation Act.10 This letter would be insufficient to
establish that appellant’s right shoulder condition arose from his accepted condition.
The Board finds that the evidence of record is insufficient to discharge appellant’s burden
of proof establishing that his right shoulder condition was a consequence of his accepted
conditions.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing that he
sustained a right shoulder condition as a consequence of his accepted conditions.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 27, 2008 is affirmed, as modified.
Issued: June 19, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Ernest J. Malagrida, 51 ECAB 287, 291 (2000).

6

